           Case 1:20-cv-04085-CM Document 3 Filed 06/01/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EDUARD GLADYSHEV; NYHA CORP.,

                             Plaintiffs,
                                                                    20-CV-4085 (CM)
                     -against-
                                                       ORDER DIRECTING PAYMENT OF FEE
JOSEFINA SHEA; JOHN DOE;                                     OR IFP APPLICATION
BRANDPROTECTION.ORG,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff Eduard Gladyshev brings this action pro se. 1 To proceed with a civil action in

this Court, a plaintiff must either pay $400.00 in fees – a $350.00 filing fee plus a $50.00

administrative fee – or, to request authorization to proceed in forma pauperis (IFP), that is,

without prepayment of fees, submit a signed IFP application. See 28 U.S.C. §§ 1914, 1915.

       Plaintiff submitted the complaint without the filing fees or an IFP application. Within

thirty days of the date of this order, Plaintiff must either pay the $400.00 in fees or submit the

attached IFP application. If Plaintiff submits the IFP application, it should be labeled with docket




       1
         NYHA Corp. is listed as a plaintiff in the caption of the complaint, which is signed only
by Plaintiff Gladyshev. Corporations, partnerships and limited liability companies may not
appear without counsel. See Lattanzio v. COMTA, 481 F.3d 137 (2d Cir. 2007) (“[W]e hold that a
sole member limited liability company must be represented by counsel to appear in federal
court.”); Jones v. Niagara Frontier Transp. Auth., 722 F.2d 20, 22 (2d Cir. 1983) (noting that a
corporation cannot proceed pro se). Moreover, as a pro se litigant, Plaintiff Gladyshev cannot act
on behalf of another. See U.S. ex rel. Mergent Servs. v. Flaherty, 540 F.3d 89, 92 (2d Cir. 2008)
(“[A]n individual who is not licensed as an attorney may not appear on another person’s behalf in
the other’s cause.” (internal quotation marks and citation omitted)); Iannaccone v. Law, 142 F.3d
553, 558 (2d Cir. 1998) (“[B]ecause pro se means to appear for one’s self, a person may not
appear on another person’s behalf in the other’s cause.”). Accordingly, Plaintiff Gladyshev may
not appear pro se on behalf of NYHA Corp.
            Case 1:20-cv-04085-CM Document 3 Filed 06/01/20 Page 2 of 2



number 20-CV-4085 (CM). If the Court grants the IFP application, Plaintiff will be permitted to

proceed without prepayment of fees. See 28 U.S.C. § 1915(a)(1).

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:     June 1, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  2
